  Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 1 of 56 PageID #: 1



AB:OG

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – –– – – –X

UNITED STATES OF AMERICA
                                                 AFFIDAVIT IN SUPPORT OF
        - against -                              REMOVAL TO THE
                                                 CENTRAL DISTRICT OF CALIFORNIA
JIAZE XIA,
                                                 (Fed. R. Crim. P. 5)
                         Defendant.
                                                 No. 19-MJ-500
– – – – – – – – – – – – – – – –X

EASTERN DISTRICT OF NEW YORK, SS:

              JEFFREY VAN PEENEN, being duly sworn, deposes and states that he is a

Special Agent with the Drug Enforcement Agency, duly appointed according to law and

acting as such.

              Upon information and belief, on or about May 31, 2018, a warrant for the

arrest of the defendant JIAZE XIA was issued by the United States District Court for the

Central District of California, in connection with an indictment charging the defendant with

conspiracy to launder monetary instruments, in violation of Title 18, United States Code,

Section 1956(h).
  Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 2 of 56 PageID #: 2



               The source of your deponent’s information and the grounds for his belief are

as follows:1

               1.     On or about May 31, 2018, a warrant for the arrest of the defendant

JIAZE XIA was issued by the United States District Court for the Central District of

California, in connection with an indictment charging the defendant with conspiracy to

launder monetary instruments, in violation of Title 18, United States Code, Section 1956(h).

A true and correct copy of the arrest warrant is attached hereto as Exhibit A. A true and

correct copy of the indictment is attached as Exhibit B.

               2.     On or about May 30, 2019, I arrested the defendant JIAZE XIA in

Queens, New York. I compared the appearance of the defendant to known photographs of

the individual wanted in the Central District of California and found him to appear to be the

same individual. Furthermore, the defendant was in possession of a New York State

Driver’s License bearing the name JIAZE XIA and responded to that same name. In

addition, I am familiar with the defendant from a prior interaction within the past two years

and recognize him to be the same individual.




       1
               Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for removal, I have not described all of the relevant facts and
circumstances of which I am aware.
                                                2
  Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 3 of 56 PageID #: 3



              WHEREFORE, your deponent respectfully requests that the defendant JIAZE

XIU be removed to the Central District of California so that he may be dealt with according

to law.


                                             S/ Jeffrey Van Peenen
                                          Jeffrey Van Peenen
                                          Special Agent
                                          Drug Enforcement Agency


Sworn to before me this
30th day of May, 2019


 S/ Ramon Reyes, Jr.
___________________________________
THE HONORABLE RAMON E. REYES, JR.
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                             3
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 4 of 56 PageID #: 4




                          EXHIBIT A
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 5 of 56 PageID #: 5
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 6 of 56 PageID #: 6
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 7 of 56 PageID #: 7




                          EXHIBIT B
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 8 of 56 PageID #: 8
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 9 of 56 PageID #: 9
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 10 of 56 PageID #: 10
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 11 of 56 PageID #: 11
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 12 of 56 PageID #: 12
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 13 of 56 PageID #: 13
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 14 of 56 PageID #: 14
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 15 of 56 PageID #: 15
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 16 of 56 PageID #: 16
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 17 of 56 PageID #: 17
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 18 of 56 PageID #: 18
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 19 of 56 PageID #: 19
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 20 of 56 PageID #: 20
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 21 of 56 PageID #: 21
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 22 of 56 PageID #: 22
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 23 of 56 PageID #: 23
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 24 of 56 PageID #: 24
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 25 of 56 PageID #: 25
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 26 of 56 PageID #: 26
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 27 of 56 PageID #: 27
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 28 of 56 PageID #: 28
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 29 of 56 PageID #: 29
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 30 of 56 PageID #: 30
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 31 of 56 PageID #: 31
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 32 of 56 PageID #: 32
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 33 of 56 PageID #: 33
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 34 of 56 PageID #: 34
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 35 of 56 PageID #: 35
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 36 of 56 PageID #: 36
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 37 of 56 PageID #: 37
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 38 of 56 PageID #: 38
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 39 of 56 PageID #: 39
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 40 of 56 PageID #: 40
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 41 of 56 PageID #: 41
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 42 of 56 PageID #: 42
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 43 of 56 PageID #: 43
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 44 of 56 PageID #: 44
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 45 of 56 PageID #: 45
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 46 of 56 PageID #: 46
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 47 of 56 PageID #: 47
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 48 of 56 PageID #: 48
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 49 of 56 PageID #: 49
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 50 of 56 PageID #: 50
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 51 of 56 PageID #: 51
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 52 of 56 PageID #: 52
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 53 of 56 PageID #: 53
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 54 of 56 PageID #: 54
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 55 of 56 PageID #: 55
Case 1:19-mj-00500-RER Document 1 Filed 05/30/19 Page 56 of 56 PageID #: 56
